DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claim 5, line 3, replace “MOS” with “metal-oxide semiconductor (MOS)”.

Allowable Subject Matter
Claims 4-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art made of record (i.e., Freitas, US 9,876,656) teaches a method and/or an apparatus for compensating an intersymbol interference caused by a dispersion property of a channel between a transmitter and a receiver, the method comprising: receiving, by an amplifier as an input signal, a signal transmitted from the transmitter to the receiver through the channel and amplify and output the input signal (Fig. 2, 204); latching and outputting, by a first latch circuit, the signal as a non-return-to-zero digital signal, wherein a buffer is provided on a path for feeding back the output 
The prior art made of record fails to at least teach receiving, by an amplifier as an input signal, an analog signal transmitted from the transmitter to the receiver through the channel and amplify and output the input signal as a return-to-zero digital signal; latching and outputting, by a first latch circuit, the return-to-zero digital signal as a non-return-to-zero digital signal; sampling and outputting, by a sampling circuit of the amplifier, the input signal at predetermined cycles; and adding, by the amplifier, the feedback signal to the output of the second latch circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hoshyar et al., US 2016/0294537, paragraphs [0025]-[0031]

	Chen et al., US 2015/0019770, Fig. 1, paragraphs [0016]-[0032]
	Bulzacchelli et al., US 8,085,841, Figs. 1, 4, and 7
	Lin, US 7,567,616, Figs. 3 and 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632